Name: COMMISSION REGULATION (EC) No 966/95 of 28 April 1995 fixing the rates of the refunds applicable to certain cereal and rice-products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: political geography;  foodstuff;  plant product;  trade policy
 Date Published: nan

 No L 97/42 [ ENl Official Journal of the European Communities 29. 4. 95 COMMISSION REGULATION (EC) No 966/95 of 28 April 1995 fixing the rates of the refunds applicable to certain cereal and rice-products exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, America on Community exports of pasta products to the United States and has been approved by Council Decision 87/482/EEC (*), it is necessary to differentiate the refund on goods falling within CN codes 190211 00 and 1902 19 according to their destination ; Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular the third subparagraph of Article 13 (2) thereof, Whereas Council Regulation (EEC) No 990/93 (*) prohi ­ bits trade between the European Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situa ­ tions as comprehensively listed in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of this fact when fixing the refunds ; Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (2), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular the first sentence of the fourth subparagraph of Article 17 (2) thereof, Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Whereas Article 13 ( 1 ) of Regulation (EEC) No 1766/92 and Article 17 (1 ) of Regulation (EEC) No 1418/76 provide that the difference between quotations of prices on the world market for the products listed in Article 1 of each of those Regulations and the prices within the Community may be covered by an export refund ; Article 1 Whereas Commission Regulation (EC) No 1222/94 of 30 May 1994 laying down common implementing rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds f), as last amended by Regulation (EC) No 2296/94 (4), specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in Annex B to Regulation (EEC) No 1766/92 or in Annex B to Regulation (EEC) No 1418/76 as appropriate ; 1 . The rates of the refunds applicable to the basic products appearing in Annex A to Regulation (EC) No 1222/94 and listed either in Article 1 of Regulation (EEC) No 1766/92 or in Article 1 ( 1 ) of Regulation (EEC) No 1418/76, exported in the form of goods listed in Annex B to Regulation (EEC) No 1766/92 or in Annex B to Regulation (EEC) No 1418/76 respectively, are hereby fixed as shown in the Annex to this Regulation. 2. Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. Whereas, in accordance with the first subparagraph of Article 4 (1 ) of Regulation (EC) No 1222/94, the rate of the refund per 100 kilograms for each of the basic products in question must be fixed for each month ; Article 2Whereas, now that a settlement has been reached between the European Community and the United States of This Regulation shall enter into force on 1 May 1995. (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2 OJ No L 166, 25. 6. 1976, p. 1 . j3) OJ No L 136, 31 . 5. 1994, p. 5. (4) OJ No L 249, 24. 9. 1994, p. 9. 0 OJ No L 275, 29. 9. 1987, p. 36. I6) OJ No L 102, 28 . 4. 1993, p. 14. 29. 4. 95 EN Official Journal of the European Communities No L 97/43 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1995. For the Commission Martin BANGEMANN Member of the Commission No L 97/44 I EN I Official Journal of the European Communities 29. 4. 95 ANNEX to the Commission Regulation of 28 April 1995 fixing the rates of the refunds applicable to certain cereals and rice products exported in the form of goods not covered by Annex II to the Treaty CN code Description of products (') Rate of refund per 100 kg of basic product (2) 1001 10 00 Durum wheat :  used unprocessed :   on exports of goods falling within CN codes 1902 11 and 1902 19 to the United States of America 1,783 l   in all other cases 2,743  used in the form of :   pellets of CN code 1103, or grains otherwise worked (other than hulled, kibbled, or germ) of CN code 1104 2,893 hulled grains of CN code 1 104 and starch of CN code 1 108 4,340   germ of CN code 1104 1,688   gluten of CN code 1109    other (except flours of CN code 1101 and groats and meal of CN code 1103) 4,822 1001 90 99 Common wheat and mesiin :  used unprocessed :   on exports of goods falling within CN code 190211 and 1902 19 to the United States of America 3,134 \   in all other cases 4,822  used in the form of :   pellets of CN code 1103, or grains otherwise worked (other than hulled, kibbled, or germ) of CN code 1104 2,893   hulled grains of CN code 1 104 and starch of CN code 1 108 4,340   germ of CN code 1104 1,688   gluten of CN code 1109    other (except flours of CN code 1101 , and groats and meal of CN code 1103 4,822 1002 00 00 Rye :  used unprocessed 7,508  used in the form of : groats, meal and pellets of CN code 1103, or pearled grains of CN code 1104 4,505 rolled or flaked grains and hulled grains of CN code 1104 6,757   germ of CN code 1104 2,403   starch of CN code 1108 19 90 6,865   gluten of CN code 2303 10 90    other (except flours of CN code 1102) 7,508 1003 00 90 Barley :  used unprocessed 6,251  used in the form of : l   flours of CN code 1102, groats and meal of CN code 1103,or rolled, flaked or pearled grains of CN code 1104 4,376 pellets of CN code 1103 3,751   germs of CN code 1104 2,403   starch of CN code 1108 19 90 6,865 gluten of CN code 2303 10 90    other 6,251 29 . 4. 95 EN Official Journal of the European Communities No L 97/45 CN code Description of products (') Rate of refund per 100 kg of basic product (2) 1004 00 00 Oats :  used unprocessed 6,390  used in the form of :   pellets of CN code 1103, and pearled grains of CN code 1104 3,834   rolled or flaked grains and hulled grains of CN code 1104 5,751 germs of CN code 1104 2,403   starch of CN code 1108 19 90 6,865   gluten of CN code 2303 10 90    other 6,390 1005 90 00 Maize (Corn) :  used unprocessed 6,865  used in the form of : flours of CN codes 1102 20 10 and 1102 20 90 4,806   groats and meal of CN code 1003 and rolled or flaked grains of CN code 1104 5,492   pellets of CN code 1103 4,119   hulled or perled grains of CN code 1 1 04 6,179   germs of CN code 1104 2,403   starch of CN code 1108 12 00 6,865   gluten of CN code 2303 10 11 2,746  - glucose, glucose syrup, maltodextrine, maltodextrine syrup of CN codes 1702 30 51 , 1702 30 59, 1702 30 91 , 1702 30 99, 1702 40 90, 1702 90 50, 1702 90 75, 1702 90 79, 2106 90 55 (3) 6,865   other (3) 6,865 1006 20 Round grain husked rice 23,173 Medium grains husked rice 20,631 Long grain husked rice 20,631 ex 1006 30 Round grain wholly-milled rice 29,900 Medium grain wholly-milled rice 29,900 Long grain wholly-milled rice 29,900 1006 40 00 Broken rice :  used unprocessed 6,800  used in the form of :   flour of CN code 1 1 02 30, groats and meal or pellets of CN code 1103 6,800 I   flaked grains of CN 1104 19 91 4,080   starch of CN code 1108 19 10 6,800   other  1007 00 90 Sorghum 6,251 1101 00 Wheat or mesiin flour :  on exports of goods falling within CN codes 1902 11 and 1902 19 to the United States of America 3,855  in all other cases 5,931 1102 10 00 Rye flour 10,286 1103 11 10 Groats and durum wheat meal :  on exports of goods falling within CN codes 1902 11 and 1902 19 to the United States of America 2,532  in all other cases 3,895 1103 11 90 Common wheat groats and spelt :  on exports of goods falling within CN codes 1902 11 and 1902 19 to the United States of America 3,855 l  in all other cases 5,931 (') The quantities of semi-processed products used must be multiplied, as the case may be, by the coefficients shown in Annex I to amended Commission Regulation (EEC) No 1620/93 (OJ No L 155, 26. 6. 1993, p . 29). (2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed . P) For syrups of CN codes 1702 30 99, 1702 40 90 and 1702 60 90 , obtained from mixing glucose and fructose syrup, the export refund may be granted only for the glucose syrup .